Citation Nr: 0828764	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service and regular 
service with the Philippine Army from July 1944 to February 
1946, and service with the Special Philippine Scouts from 
March 1946 to April 1947.  The appellant is the veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
appellant was afforded a video conference hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
that hearing is of record.  In her January 2006 substantive 
appeal, the appellant appeared to raise a claim entitlement 
to Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  The Board refers this issue to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran died in April 2004 due to multi-organ 
failure.

2.  At the time of the veteran's death, he was service 
connected for a flexion deformity, all fingers, left hand, 
due to severe injury to Muscle Groups VII and VIII and 
paralysis of the ulnar and median nerves, residual of gunshot 
wound rated as 60 percent disabling.  A total disability 
rating based on individual unemployability (TDIU rating) was 
also in effect since September 2003.

3  The disability that caused the veteran's death was not 
manifested during the veteran's service or for many years 
thereafter, nor was it otherwise related to the veteran's 
service.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.312 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In claims of entitlement to service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310, notice must 
include a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death.  See 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Here, 
the Board acknowledges that the notices sent to the appellant 
in June 2004 and July 2004 do not meet the requirements of 
Hupp v. Nicholson and are not sufficient as to content and 
timing, creating a presumption of prejudice.  However, in her 
January 2006 substantive appeal, the appellant demonstrated 
actual knowledge that her husband had a service-connected 
disability rated as 60 percent disabling at the time of his 
death.  
Therefore, such presumption of prejudice has been overcome.

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2004 and July 2004, prior to the initial adjudication 
of the claim, the appellant was notified of the evidence not 
of record that was necessary to substantiate the claim.  She 
was told that she needed to provide the names of persons, 
agency, or company who had additional records to help decide 
her claim.  She was informed that VA would attempt to obtain 
review her claim and determine what additional information 
was needed to process her claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

While the veteran was given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating, the appellant would not be assigned 
a disability rating for a death claim.  Therefore any 
questions regarding the rating element of an increased rating 
claim are rendered moot.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the appellant's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Here, the Board also finds that VA is not 
obligated to obtain a medical opinion in this case because 
the evidence does not establish that the veteran suffered an 
event, injury, or disease in service that caused, hastened, 
or substantially or materially combined to cause death.  
38 C.F.R. § 3.159(c) (4).  There is no allegation from the 
appellant that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The appellant claims that service connection for the 
veteran's cause of death is warranted.  Specifically, she 
asserts that the veteran had a disease that was incurred in 
or aggravated by his service which led to his death.

The surviving spouse of a veteran who had a service connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service connected disability was 
either the principal or a contributory cause of death.  For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating 
effects of a service connected disability must have made the 
decedent materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, a disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

At the time of the veteran's death, he was service connected 
for a flexion deformity, all fingers, left hand, due to 
severe injury to Muscle Groups VII and VIII and paralysis of 
the ulnar and median nerves, residual of gunshot wound rated 
as 60 percent disabling.

Service medical records do not show evidence of any diseases 
or disorders of the veteran's organs.  A January 1946 medical 
record reflects that the veteran had an inability to extend 
the fingers of the left hand, due to a shrapnel wound located 
at the medial side of the left arm, which might have caused a 
contraction or retraction of the muscles underneath.  He was 
then found unfit for further service in the Army.

Medical records from the Veterans Memorial Hospital show that 
the veteran received treatment for a left arm wound and was 
hospitalized from November 1964 to January 1965.  He was 
diagnosed with ulcer residual of GSW (gunshot wound), 
anterior aspect, middle third, left forearm with partial 
paralysis of the median nerve.

On VA examination in March 1965, the veteran was diagnosed 
with residuals of shrapnel fragment wound, left forearm, 
scars, healed; muscle injury, Muscle Groups VII and VIII, 
combined median and ulnar nerve paralysis left flexion 
deformity.  VA medical records dated from January 1968 to 
April 1968 reflect diagnoses of chronic ulcer, left forearm, 
superimposed on the scar of GSW; and PTB, minimal, activity 
undetermined.

A private medical record dated in April 1973 reflects 
diagnoses of shoulder joint pain secondary to complications 
of previous trauma, gunshot wound; and general malaise due to 
nutritional deficiencies.

A November 1999 referral form reflects the veteran's 
complaints of a cough.  The initial impression was COPD 
(chronic obstructive pulmonary disease) secondary to "p. 
emphysema."  In March 2004, he was hospitalized for the 
treatment of pneumonitis.

A November 2003 medical certificate indicates that the 
veteran's chest x-ray revealed pulmonary tuberculosis and 
concurrent pneumonia.  On examination, the veteran's chest 
and lungs had equal chest expansion with crackles in all lung 
fields.  The heart had good heart sounds, and the abdomen was 
soft and nontender, without organomegaly.

An April 2004 Certificate of Death from the Republic of the 
Philippines, Office of the Civil Registrar General, shows 
that the veteran died in April 2004 from multi-organ failure 
due to old age.

A June 2004 office of the civil registrar lists the cause of 
death as "other ill-defined and unknown causes of morbidity 
and mortality."

An April 2005 hospital medical certificate reflects that the 
veteran was hospitalized in March 2004 and was diagnosed with 
pneumonitis and heart disease.

Initially, the Board notes that there has been no assertion 
that multi-organ failure is directly related to combat 
service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable.

In essence, the appellant maintains that the veteran had a 
disease which was incurred in or aggravated by his service 
which led to his death.  The Board notes that the veteran's 
death certificate lists the sole cause of death as multi-
organ failure due to old age.  No disease was listed as a 
cause of death.  It is further noted that the veteran was 
hospitalized in March 2004, approximately one month prior to 
his death and the diagnoses were pneumonitis and heart 
disease.

Upon review of the veteran's claims file, the Board notes 
that the veteran's service medical records show treatment of 
gunshot wound, but are negative for any findings, complaints, 
symptoms, or diagnoses attributable to multi-organ failure.  
The Board notes that the appellant asserts that the veteran 
had an underlying disease which was incurred in or aggravated 
by his service that caused his death.  However, nothing in 
the record shows that any underlying disease was incurred in 
or aggravated by his service or led to multi-organ failure.  
Here, the evidence attributes his multi-organ failure to old 
age.  Moreover, there is no disease that has been identified 
as a principal or contributory cause of death.

The Board has considered the appellant's assertions that her 
spouse's death was a result of his service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that a claimant is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, her assertions do not 
constitute competent medical evidence that her spouse's death 
was related to his service.

Given the absence of competent medical evidence linking the 
veteran's death to his active service, the Board finds that 
neither a service connected disability nor the veteran's 
active service is the principal or a contributory cause of 
the veteran's death.  Accordingly, the Board concludes that 
the veteran's death was not due to a service connected 
disability or to his active service.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


